Opinion filed April 14, 2016




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-15-00299-CR
                                    ___________

                   GINO NATHAN TREVINO, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 14-7363


                      MEMORANDUM OPINION
       Appellant, Gino Nathan Trevino, originally pleaded guilty to the third-degree
felony offense of continuous violence against the family. Pursuant to the terms of
the plea agreement, the trial court convicted Appellant, assessed his punishment,
placed him on community supervision for ten years, and assessed a fine of $1,500.
The State subsequently filed an application to revoke Appellant’s community
supervision. At the revocation hearing, Appellant pleaded “true” to all but one of
the State’s allegations. The trial court found all but two of the twelve allegations to
be true, revoked Appellant’s community supervision, sentenced him to confinement
for ten years, and imposed the original fine of $1,500. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that no
reversible error exists and that the appeal is frivolous and without merit. Counsel
has provided Appellant with a copy of the brief, a copy of the motion to withdraw,
an explanatory letter, a copy of the reporter’s record, and a copy of the clerk’s record.
Counsel also advised Appellant of his right to review the record and file a response
to counsel’s brief. Appellant has not filed a response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of true
standing alone is sufficient to support a trial court’s decision to revoke community
supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.]
1979). Furthermore, absent a void judgment, issues relating to an original plea
proceeding may not be raised in a subsequent appeal from the revocation of



        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App.
2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.




                                                    PER CURIAM


April 14, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3